DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9, 11, 13-16, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Milde et al (U.S. 6,077,479).
Regarding claim 1, Milde et al disclose a liquid disinfection apparatus (ABSTRACT). The apparatus comprises
(1) a processing cell having one or more chamber/compartment and an inlet pipe (i.e. a housing…chambers…a feed inlet, Figures 2, 3, & 6, col. 4, line 23-39, & col. 5, line 20-25);
(2) a liquid reservoir holding liquid therewithin and connected to the inlet pipe for supplying the liquid thereto (i.e. a liquid feed & a vessel…, Figures 2, 3, & 6, col. 5, line 20-25);
(3) a high voltage electrode E2 provided at the middle portion of the processing cell (i.e. a high voltage electrode…a first portion…, Figures 3 & 6, col. 4, line 34-39);
(4) a first ground electrode E1 provided at right/lower portion of the cell that is proximate to the inlet pipe and on a first side of the high voltage electrode E2 (i.e. a first ground electrode…a second portion…on a first side…, Figures 3 & 6, col. 4,line 34-39);
(5) a second ground electrode E1 provided at left/upper portion of the cell that is proximate to an outlet pipe and one the other side of the high voltage electrode E2 (i.e. a second ground electrode…a third portion… on a second side…, Figures 3 & 6, col.4 34-39);
(6) a first dielectric barrier provided between the first ground electrode and the high voltage electrode and having passageway with holes for allowing the liquid passing from the right/lower portion of the cell to the middle portion (i.e. a first dielectric between…having one or more openings…, Figures 3 & 6, col.4, line 34-39 & col. 5, line 15-30);
(7) a second dielectric barrier provided between the second ground electrode and the high voltage electrode and having passageway with holes for allowing the liquid passing from the middle portion to the left/upper portion of the cell (i.e. a second dielectric between…having one or more openings…, Figures 3 & 6, col.4, line 34-39 & col. 5, line 15-30);
wherein (i) the inlet pipe is for receiving the liquid to be treated while the outlet pipe is for discharging the treated liquid (Figures 2, 3, & 6, col. 5, line 15-20); and (ii) the high voltage electrode is connected to a high voltage pulse generator (Figures 5 & 6, col.4, line 49-52).
It should be noted that “a liquid reaction stream” is material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
The limitation of “configured to discharge a plasma …when the reactant stream flows…” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 2, Milde teaches that the right/lower portion is between the inlet pipe and the middle portion of the cell (Figures 3 & 6, col.4, line 34-39).
Regarding claim 6, Milde teaches that the high voltage electrode is connected to a high voltage pulse generator (Figures 5 & 6, col.4, line 49-52).
Regarding claim 7, Milde teaches that the high voltage electrode is connected to a high voltage pulse generator (Figures 5 & 6, col.4, line 49-52).
Regarding claim 8, Milde teaches that the liquid is supplied to the right/lower portion of the cell from the inlet pipe (Figures 3 & 6, col.4, line 34-39).
Regarding claim 9, Milde teaches that the liquid is discharged from the left/upper portion of the cell to the outlet pipe (Figures 3 & 6, col.4, line 34-39),
Regarding claim 11, Milde teaches that the high voltage E2 is between the two ground electrodes E1 (Figures 3 & 6, col.4, line 34-39).
Regarding claim 13, Milde teaches that the liquid is supplied from the inlet pipe to the cell, flowing from the right/lower portion to the left/upper portion, and discharged at the outlet pipe  (Figures 3 & 6, col.4, line 34-39).
Regarding claim 14, the cited limitation is related to a manner of operating the device. It has been held that manner of operating a device  does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claims 15 and 16, the cited limitations are materials worked upon. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 24, Milde teaches that the liquid comprises water (col. 1,line 41-42 & col. 4, line 40-43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Milde et al (U.S. 6,077,479) as applied to claim 1 above, and further in view of Vangeneugden et al (PG-PUB US 2008/0292497). 
Regarding claim 3, Milde does not teach catalyst provided within the processing cell. However,  Vangeneugden et al disclose a liquid disinfection apparatus (ABSTRACT). Vangeneugden teaches that catalyst is provided on a porous carrier in a chamber and water is effectively disinfected with the combined treatment of electric field and catalytic reaction (paragraphs [0013], [0015],& [0030]). Therefore, it would be obvious for one having ordinary skill in the art to provide catalyst as suggested by Vangeneugden in order to improve liquid treatment efficiency within the device of Milde.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Milde et al (U.S. 6,077,479).
Regarding claim 25, Milde et al disclose a liquid disinfection apparatus (ABSTRACT). The apparatus comprises
(1) a processing cell having one or more chamber/compartment and an inlet pipe (i.e. a housing…chambers…a feed inlet, Figures 2, 3, & 6, col. 4, line 23-39, & col. 5, line 20-25);
(2) a liquid reservoir holding liquid therewithin and connected to the inlet pipe for supplying the liquid thereto (i.e. a liquid feed & a vessel…, Figures 2, 3, & 6, col. 5, line 20-25);
(3) a high voltage electrode E2 provided at the middle portion of the processing chamber (i.e. a high voltage electrode…a first portion…, Figures 3 & 6, col. 4, line 34-39);
(4) a first ground electrode E1 provided at right/lower portion of the cell that is proximate to the inlet pipe and on one side of the high voltage electrode E2 (i.e. a first ground electrode…a second portion…on a first side…, Figures 3 & 6, col. 4,line 34-39);
(5) a second ground electrode E1 provided at left/upper portion of the cell that is proximate to an outlet pipe and on the other side of the high voltage electrode E2 (i.e. a second ground electrode…a third portion… on a second side…, Figures 3 & 6, col.4 34-39);
(6) a first dielectric barrier provided between the first ground electrode and the high voltage electrode and having passageway with holes for allowing the liquid passing from the right/lower portion of the cell to the middle portion (i.e. a first dielectric between…having one or more openings…, Figures 3 & 6, col.4, line 34-39 & col. 5, line 15-30);
(7) a second dielectric barrier provided between the second ground electrode and the high voltage electrode and having passageway with holes for allowing the liquid passing from the middle portion to the left/upper portion of the cell (i.e. a second dielectric between…having one or more openings…, Figures 3 & 6, col.4, line 34-39 & col. 5, line 15-30);
wherein (i) the inlet pipe is for receiving the liquid to be treated while the outlet pipe is for discharging the treated liquid (Figures 2, 3, & 6, col. 5, line 15-20); and (ii) the high voltage electrode is connected to a high voltage pulse generator (Figures 5 & 6, col.4, line 49-52).
It should be noted that “a liquid reaction stream” is material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
The limitation of “configured to discharge a plasma …when the reactant stream flows…” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Milde does not specifically teaches the hole size of the passageway being in a range of 1 mm to 100 mm. However, Milde teaches that the opening size/area of the passageway affect the performance of the device and optimum processing conditions may be achieved by modifying such parameter (col. 6,line 4-21). Since the opening size of the passageway is a result-effective variable, one having ordinary skill in the art would have realized to optimize the opening size of the passageway of Milde in order to achieve desired treatment efficiency.
Moreover, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144).
Therefore, it is within ordinary skill in the art to utilize an opening size of the passageway in a range of 1 mm to 100 mm. Furthermore, the instant specification does not provide criticality regarding this parameter.
Response to Arguments
Applicant’s arguments filed on 11/11/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Conclusion
Claims 1-3, 6-9, 11, 13-16, and 24-25 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795